OFFICE           OF THE               ATTORNEY   GENERAL   OF TEXAS
                                                              AUSTIN




        Hoaorablr B. Jay Jaokaoa
        county Attornry
        sOnmr11 Couaty
        Glen Roro, Tarar
        Dear Sir;




         We    quote:




                                                      the fiprlr, or thq'laet race
                                                      00 that r4ainr  in the award


                           "The statrmnt arad4 tmlbr t abovb on
                    the assumption thirtthere 18 going to be
                    aa 41&t    606 rtakr.  Thb 408 owaer8 eater
                    thalr dog4 by gayirrg thr ontranoa f44 aa
                    stated,   and tha doga* n.311~48are written



-- _-........._._._...___   ____.. - __..-- ~.   ...~._
Xoaorable be Jay J4Ok8Oa, &¶8&4t


     dowa 4nA ut Iato a hat -a ar4 th4n Ar8wn
     outiapa   L 8.  E8Oh pair th4t 18 8414Ot.d
     or 80 dr a m lr4 ooa8IA8nA matohbd. Yrom
     thba oa thr rao48 8r4 ourlrd   on and it ir
     a proorrr of 4llm.i.aation- thr dog rinnin&
     the l84t r4o4 from b4Ing lblr to win to the
     iiMl8,        Oi    OOUS88,        IS     the   WilUl4r        Oi    thb
     rtak48 maA4 iron th4 8atrano4 fO48 and not
     paid OD thr 8UOC488IV4 r8048 prior to th8
     rinal ra04.
          "3. Th4 dog8 are judged 00 polatr oa
     the dog that ha8 thr moortQolntr at thr ld
     of 84oh raor. MA thr one with th8 lrro8t
     polato at the 4aA I8 adjudgrd th4 riaalrIn-
     n4r.
          “4. It 18 ooatrmplatsd that the pro-
     Wt4r8 and Iav48tor8 Into thr rpuipmnt,
     8ha11      Oharg8       an    8dmi88iOn         f40       t0   844     th8
     raorr.”

              Oi   oour8e,         88   y o uuo                bsttlng
                                                       lwa r b ,                  o n 4 06
r8088 18 4Xpr4881y prohIbIt4A by Art1010 bCba, Polul
            WhlOh r4ad8 iB put 88 tOiiOW8:
cOd8, .lQS!b,
           "Art. 646a. D0(l IyO.8,    b4ttin6 On;
     krrgillg plaor r0r bbtlu.n(   oa r4088; bor-
      poratloar for pronotion of dog raolq pro-
      hIbIt4A
            WS40tIoa 1. BJrbaft4r  it rh8ll b4
      unlawful r,or any person to brt or wagu
      mowy or thing ot value upon my dog rao4,
      or upon th8 r48tit O? my r804, 8p44d,
      8kil1, or rnduraaoo ooat48t, o?, by or ba-
      twesa do&r, rua or to be run or h4ld In
      thi8 Stat8 or 4184wh4rr.
           "seotlon t. lniorr4r violat      4ny pro-
      V181Oa of thi8 AOt 8h411 Uwll OOaTiOtiOll    br
      rImA not 1848 thsr)Two HuaAr4A ()SOO.OOj
      Dollarr, aor nor4 than Fir4 Buadrrd ((600.00)
      Dollar8 4nA b4 IaprI8oa4A In jail not 1488
      thaa thirty (30) day8, aor mor4 than nAnsty
      (90) aay8.
Hoaorablo B. Jay JaOk8Oa. page S


          nS40tIoa b.   I?lny       Q4r8Oa   8h411   k84p
     or be la any manner lnt4rertrA la keeping
     4ny Qr4ULi848,buIlaIag, room or plaoe ror
     th8 &Xlr~84   Of brin(l   U84d 88 8 p1804 to bet
     or wag4r upon 406 raos8 or oontrrrtror 8~444,
     skill or 4aAuraao4 o?, by or b4twew dOg8,
     or to k4.p or to srhlblt for the purpo84 O?
     gaming any ruch pr4mI848, building, room or
     plaoe whatso4vrr,      or a8 a plao8 wh8rr peoplr
     r48Ort to gmblr, brt or wagrr upon any 8uoh
     408 rao4 or oont48t, he 8h8ll upon oonvlotioa
     b4 0tiin44 la thr p4nIteatIary aot 1488 than
     two (2) nor mor8 than four (4) yearr. Any
     prrmieer, building,.room or plao8 8hall b8
     00a8144r44 a8 U84d for gaming or to ganblr
     with or for betting or wagrrlng I? any moary
     or anything o? ralur      18 bet oa euoh dog
     ra04 or ooatest or I? the 8880 18 r48Ort4d
     to for th4 purposs o? gaming or b8ttfng upoa
     any buoh dog rao4 or contest.
          94otlon 4.    l   l   +
            “S8otiba 6. It Shall   b8 th8 duty Of
     all pea00   ofiio6rr to 8rmst   with or without
     a w8rr8at any aa all persoar tlolatlng any
     ~lW181OlU    of thir Aot, wh4n4V8r ruoh viola-
     tloa rhll br within the claw or kn0mag0
     of suoh praoe ottioar.
          “Slotion 6. * + '"

          X4 al80 call your att4atloa to Seotlon 4 of
Art1014 646a, Penal Code, prohibiting th8 08tablI8h-
imat o? oorporatloar for the operation o? dog rao48:
          "SsotlQa 4.   No oorporatloa, private
     or othemi8r, i88 b4 organi844, r0rm44,
     Ohart4r8d or aut gorierd to a0 bu8Inesr In
     thir Stat8 whloh ha8 ?Or it8 pUrpO88 dir-
     eotly or rrmotely, the operation or running
     0r 406 rao48,  or oont88t8 ot 8p44d, aklll or
     badUrtUO4 or, by or bstw44n dOg8, or th4
     m4lntbaano4, furniehiag, leaalng or renting
Bonorablr b. Jay Jaokroa, pag4 4


         0r a traok   plaoe, 4aolo8ur0, un4~0108ur4,
         roba, building or oomblnatlon of either
         Wh8r8 dog r4048 Or 4ollt4rt8 O? 8p48d, 8kill
         or 4aaurrn00 of,  by or brtwrea dOg8 am,  or
         58~ b4 hold,  run, nora or 4xhlbitra.
                "The ohart4r or psnxlt of 4ay oorpora-
         tioliBOW doing   bU8ill888io thi8 Stat4, may
         b0 ?OriOit8d, UadU    tb prOVi8iOa8 Of iaW
         grnrming    th8 rortrituro 0s oorporatr ohar-
         trrr la thlr Stat., for lay or all 0s thr
         ground8   h4r4la 8p4Oifi8d and set forth In
         thi8 84OtiOll."

               Eowevu,
                    WI do aot brllcrrrthat th4 oprratloa
or 40%                                      or other busi-
           la088 by iaalri4ual8, a parta4rrhIp
a488 org4nIzatloa (with th4 rxorptloa 0s a corporation)
18 i8ftiUain 84, aOr 18 th4 Op8mtiOa Of 8UOh bU8in488
jmhlbltra by rtatutr. In ~11 Texar Raoiag A8sooIatIoa,
rt al, 1. St&to, by Shook, Criminal DirtrIOt Attora8y
(CCA, 1955),  88 SW (8d) 151, AffirRNd lee T4Xa8 38b,
91 Sx'(26) 669, rohrulng or8rrulod, 1fB Texa8 384,
100 SW (2-d) 548, the                COUl’t      Of        Civil     Appeal8     88idl

                        18 not 8n ~Offtm80                   undrr     the     law8




         8Jlt8&"            (Undrr8oorlag              ours.)

(In 80 fU        a8 brttill&           18 001108~~d,                 thir Oar4 wB8 d4Oid4d
in 1935 brforr the pa88agr of Artlola 646a, Penal                                        Codr,
1939.)

                Again        the    oourt       sald,
              “‘And, 811104 rUnni4 406 raO48 8IId
         p4rpg on thro 18 not unlawful, &
            D 4 Of Dr45i848 iOr that DWO84
         I8 not, for that r4a80ar rub14ot to b4
         rnjoi.aeaa8 a pub110 nul8ano4." (UaA4r-
         8OOriaS OW8.1
                “I      l   +



                  “Tb4 aalatmaaoe                    of     a dog raoe traok
         18   IlOt   8 aUi44llO4 POr                 84.      Wh4th4r it i
         a nulsaaoe 44p4ndr                   upon         the faots of 4azh
Hoaorablr b. Jay JackIon, Pag4 8


     ,BaLO,Khue, a8 hero, thr plaor Wa8 ooa-
     au0t4ala aa orduly maaa4r -4 without  ia-
     JUZy t0 thr d&t8 Of Othrr   it 18 I4Ot.a
     aul8anoo. (Citing authorltPal.)" (Pama-
     thrtloal lnrertlon 0~~8.) (UaA4r8oorIng
     OW8.1

          Quoting from thr lan ua o adopted by th4 Suprrxw
Court In thr 84m8 0as4 (99 SW f84f.669 at pa64 491):
          WI fully r4oognIzr thr proporltlon
     that the Imglrlaturo may or4at.ra oommoa
     auI8ano4, and provlar fo r It8 lbatom4at by
     in~unotlon. but. a8 rhovm aborr. Art10148
     4644 to 4866 do-not mall840s railag on pr8-
     ml888 ruoh a8 hsrr larolr04 a au184n04.w
     ~aAor4oorlag ourr.)
           Coa84qu4ntly, you arr r48p8OtfUlly  8dVi84d, and
it I8 thr opIa1oa of thfr A4partmMt that thr mu@ opera-
tion 0s a 40% iacr traok  18 aot la Iteol? a auieaqor  per  84,
~tV&.!i8 not bean -40 ualawful by the penal law8 Of thir
      .
             &Wnrr,by thfr wo A0 Ihot m8n to plaor th8 8tamp
0s approval on thr 4ntlre 8Ohefimrrt forth in your lott4r.
On thr oontruy,  WI brllrrr that  la 80 fu 88 th4 Aog-ownu
pUtIOlpant8 lr o .80a 0       4 r M8OtlvltiO8
                            tholr    6,       fall rquarrly
wlthln the OonAW&MtlOn Of ArtiOle    Wa, P4~1 Code, 8upra,
a8 unlawiul b4ttIag or nagorlng 8oary oa th4 rerulte 0s a 40%
race.
          Iu stOWa   V8. Stat., (~0~8 suprrm4 Court)  21 T4x.
698, xr. Just100 Robert8 8et forth thr r0il0ting oft qwt4a
a4finitiOII8;
          "A gam8 18 a trial 0s rklll,  or 0s
     ohaaoo, or 0s 8kill aaa Oh4llO8, betwrra two
     or 5or8 ooat4nAfng phi48,    lo o o r dlng
                                             to
     8OiW rulr by whloh :azh,on4 my 8UOO44d or
     fall In the trial;       .
             -*   + l



          "Setting upon a gum 18 the nrutual
     agr44m4at 4aa.t4aA4r 0s 8 girt 0s 8omL)thing
     raluablr, whloh I8 to brloag~to th8 on8 or
     othrr of the ooatsading parties, aocordlng
     to th8 r48Ult Of 8UOh trial.
Honorable b. Jay Jgokroa,          ~60   g



              am4 oraiauy ruler       or the game wh4ro
      thrr8 are a0 8Q8Oial      rUl.8   8tiQUl8t4d     Ooll-
      8titUtO    tha t0m   or th0 8~m08i8ntt        -4 a0rh8
      the ooatlag8noy upon whloh one or thr other
      18 to reorIr4 the @ft.          The rtaklng 0s moary
      or othu property, 18 an ortearlble adoption
      or ranotloa 0s 8uoh rgr4mmt              4nd al80 a ooa-
      aiti0d t4nd8r. alma th4 trial 18 aocom-
      Qii8h4d the result    tell8     who 18 the WiM4r.”
           Se0 8180 Long '18.The Stat,, Eg TeX. Crime,
      194, 8 8, W. S41, 58 Am. Rep. 633.
           Ex parto ?ialsh,89 T8x. CrIm., 489, 189
      9, a* 1108.
              is4b4liev4 ths oa8e of Leber ~8. Dlbrell (C.C,A.
1919) 816 S. K. 477, 18       4Ml8gOU8    t0   th8 8itU8tiOn      Qr484Ilt-
44 In your 18tt4r. In that oasr aa agrrr4msntwa8 entsred
into brtwosn the Q&i48         to W    a hOr88     raO4,    th8 OU54r       Of
the f88te8t horse g4t8 th4 8tak48         ana   if   olthu rqii4a        or
r4fUlr.d   to  raoe the oth8r    00tia got thr raker, -4 the
oout     rtruok AOWn ths a&r48rPmt a8 1118@1 betting On 8
hOrae rao8 pmhIblt44 by Arti             578, Penal Code, 1911.
             The do-t      8aidt

               *Thr oontentlon that   thr lvlaenoo fall44
       to 8hoW that    thr yoary would bo won by thr
       fa8trrt    horre 18 uttuly without foundation.
       N4n AO aot usually ut up nOao on the proporl-
       tloa t&t the slow     go r84 rhoul   i take the mon8y,
       but, if thir w4r8 th8 Oa88 it UoulA not alter
       thr faot that the moaoy war to oh840 hand8at
       the -4 0s a 8D4Od 4oato8t.         4na ooasraueat
       'thatthe who14 atfalr ~88 illeiz4l
        tIa# oa a horro raoo whloh 18 OOakaed            by the
       law8 0s mar.


              “It may be, 88 8tated by 8pp8llant, that
       fhoreo reolng 18 thr 8port of kIag8', but it
       18 0~4 Of th4 Sport8 Of t&O80 del4Otabh       Q4r-
       4OD(Lg48,  wh8a 8OOOgpEIIiOd   with gambling, whIoh,
       lik4   a~anyother8 0s th4Ir doubtful, I? not
       orimminal,  Qa8tiIiS38,ha8   been brPndeA by th4
       law8 0s oIrIlIzatIon with disapproval and ooa-
       demaat  ion.*
HOnOr8bl8     B. Jay irokron,   Pago 7


          R4 hair ruled  that ln 60 far a8 th4 dog-own4r
partlolpantr are 40aO8rn44 th b lrlotlvItl48 ar4 within
thr prohIbItIon of Artlo    64ba Of the P4aal CoA4. In
so far a8 the opuatorr Of th4 dog raor traok   are ooa-
08rne4, w4 call your attention to Srotfoa 8 0s mtlclr
b46a, ?4nal Codr, 8UQr8, whloh bg $tr trriu applies to
the kroplng Of Qr4lEi848for th4 Qurp08. Of bring US44 48
a plao4 to bet or wagrr upon 40% r4048.
          Yiral80 Call your lttaatlon to Art1014 652% 0s
the Pemal CoA4, 1925, whloh r44A4 in part a8 fOllOW8:
            “Sbotlon 1. My perroa who takrr or ao-
      crptr  or plao48 for aaoth4r a brt or wager 0s
      nonoy or anything Of value oa a hOr84 rao4,
      dog  rac4, autombllo raoo nrotoroyolr  rao4 or
      any other raoo of any kind what804Yer, root-
      ba11 gmr, barrball gam8, 8th.lOtiOoont48t or
      Sport8 rrrnt 0s what804v4r kind or character;
      or any p4rron who off4r8 to takr or aoo4pt or
      plaor for aaoth8r any suoh b4t or wager; or any
      pel’son who 88 an ag4at, 8orvant or 4aploy84
      or oth4rwl80, 4148 or rnoouragrr Mother to
      takr  or accept or plaoo any ruoh hot or wager;
      or 8ny prnoa who dir8Otly    or lnAIr4otly au-
      tbrIzo8,   aid8 or rnoouragrs any agbnt, 84r-
      vant or 4mployrr or other pusoa to takr or
      aoc4pt or plaor or tr8mmlt aay ruoh brt or
      wag4r 8ha11 bc guilty 0s book making a04 upon
      oonvIotIonbe QUUi8h8d by oonfInrm8at In th4
      State P4nIt4ntIary for any t4ra 0s yoare not
      1488 t&a oa4 (1) nor mix-0th8a rivb (5) or
      by oon?Inrmont in th4 4ounty jail for aot 1484
       than tea (10) day8 nor mm0 than oao (1) y44r
      and by a rlar or not 1488 than Oar Hwdrrd
       ( 100.00) Dollar8 aor Em-4 than Oar Thousand
       (I1,000.00)DOllar8.
            “340.       4. Any owa4r,    ag4at, 1488or or
       148440 0s any real or perrronalprogmrty who
       8h411 kIiOWin&ly     U84 or kIlOWia&     QUBdt ruch
       property to b4 wed In oonn4otIon with book
       ~14king,aa auoh t4x-5I8 h4reIa abr4~44,         Shall
       b4 guilty of a fsloay anA upon oonvlotloa shall
       bo puni8h46 as 84t forth uUd8r S4otIon 10s
       thir Aot.
               “S40. Any rood, plaor, building, ltrue-
                       6.
       ture   or       or thr rurnitur4,
                   prop4rty               fiXXW48  or
       paihphernallaof whatsorver kind or oharaotrr
       u84d in oannsotian with th4 aff4na4 of bank
Ebaorablo b. JAJ Jaoltloa,Pago 8



     mklng     or purrulag the           buslnorr or book III&-
     lng, a8 doilard in thlr Act, are hrrrby l-
     olared to bo pub110 au18ano.8. Muaotrr thr
     dlrtriot lttornrf, orlmlnal dlrtrlot attor-
     nry oouat~ attorary or AttornbJ Oon8ral b8
     r.lf.bl. information thut 8uoh a aU18&UlOO
     d8t8      he Shall      iii0    a 8Uit   ia th0 Mm8 Or
     the Stat. in the oounty wherr thr nulranoe
     18 alleged to OXi8t to abatr 8uoh nuiranco.
     If judgasnt be in ravor ot thr Stato, than
     judgmerltrhall be rendrred lbatlq raid aul-
     aanoe and lnjolnln6 tha dereadant or doron-
     dants from maintaining thr 8am8 and ordrrlq
     tb 8aid pre;ni888 t0 be 010806 iOr OLIIyOU
     rrom data 0r said judgment, unl888 thr d8fOn-
     daata   in said suit          or the own8r, tenant or
       18eeeo of 8ald propertq, mak8 bond payable
     to the State at the county 8eat of the oounty
     where such nulsanoa 18 allegad to exi8t la
     the penal sum 0r not 1088 than One ThaaMnd
     (#l,OOO.OC,)     Dollar8 nor morr than Hvr Thou-
     8fULd((S,OOO.OO) Doliars with good and 8Um-
     oient   8Wetie8       to     br approved by th8 judS.
     tryin& the oa8r oondltloaod that the aot8
     prohibited la thlr law rhmll not bo don0 or
     ~eI’J8itt.d    t0 be dOnO in Or UpoIl 8aid~&WWd868
     or thr term8 of the lajuaotloa              rlolatod. On
     the vlolatloa Of anr ooodltion of 8Uoh bond
     or lnjuaotioa thr who10 rum mny be nooorrod
     a8 a penaltq la tha DUPI aad ror the Statr
     in the oouatp rhoro 8uoh oondltloar are vlo-
     lated all 8uoh 8ultr to be brought by the
     dlrtrfot attorney, orlmloal dl8trlot attor-
     ney,   Oouaty    attorney        of  8UOh OOuaty, or the
     Attorney General 0r Texas.*
          Conrepuently, you are resgectruiiy advised and
it 1s the opinion of thlr department that the dog race
plan set rorth in your Letter fall8 rquarely wlthln the
corner8 0r Art1018 64&a pi the Penal Code, 19eb, and 18
iionortiblr
          B. Jay Jaokaoa, Pago 9




prohlbltrd by that artlolr.
                                        Your8very truly
                                   ATTORNEY “J%?QXALOF TEUS

                                                   (8)
                                   BY
                                             Xaltrr R. Pooh
                                                         A88i8tant

                                                   (8)
                                   BY
                                           James         D.   Smllaa



JDS:LW
,i?PROVED:Nor. e9 1939
Oerald C. Uann (81
ATi%EdiEY
        OE!xt?ERAL
               OF TEXAS                      ATROVED
                                             OPmIOI
                                             colDcImEE
                                             BY B.W.8
                                             CHAIR.W